Exhibit 4.1 Published CUSIP number: 25188GAA3 CREDIT AGREEMENT dated as of March 31, 2015 among DEVRY EDUCATION GROUP INC. and CERTAIN SUBSIDIARIES OF DEVRY EDUCATION GROUP INC. IDENTIFIED HEREIN as the Borrowers, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, The Other Lenders Party Hereto MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Sole Lead Arranger and Sole Bookrunner, PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and BANK OF MONTREAL and THE NORTHERN TRUST COMPANY, as Co-Documentation Agents TABLE OF CONTENTS PAGE Article I. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms. 1 Other Interpretive Provisions. 27 Accounting Terms. 28 Rounding. 28 References to Agreements and Laws. 29 Times of Day. 29 Exchange Rates; Currency Equivalents. 29 Additional Alternative Currencies. 29 Change of Currency. 30 Letter of Credit Amounts. 31 Article II. THE COMMITMENTS AND CREDIT EXTENSIONS 31 Revolving Loans. 31 Borrowings, Conversions and Continuations of Revolving Loans. 31 Letters of Credit. 33 Swing Line Loans. 42 Prepayments. 45 Termination or Reduction of Commitments. 46 Repayment of Loans. 47 Interest. 47 Fees. 47 Computation of Interest and Fees. 48 Evidence of Debt. 48 Payments Generally; Administrative Agent’s Clawback. 49 Sharing of Payments. 50 Increase in Commitments. 51 Cash Collateral. 52 Defaulting Lenders. 53 Designated Borrowers. 55 Article III. TAXES, YIELD PROTECTION AND ILLEGALITY 57 Taxes. 57 Illegality. 59 Inability to Determine Rates. 60 Increased Costs; Reserves on Eurocurrency Rate Loans. 61 Compensation for Losses. 62 Mitigation Obligations; Replacement of Lenders. 63 Survival. 63 Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 64 Conditions of Initial Credit Extension. 64 Conditions to all Credit Extensions. 65 Article V. REPRESENTATIONS AND WARRANTIES 66 Existence, Qualification and Power; Compliance with Laws. 66 i Authorization; No Contravention. 66 Governmental Authorization; Other Consents. 67 Binding Effect. 67 Financial Statements; No Material Adverse Effect. 67 Litigation. 68 No Default. 68 Ownership of Property; Liens. 68 Environmental Compliance. 68 Insurance. 68 Taxes. 68 ERISA Compliance. 68 Subsidiaries. 69 Margin Regulations; Investment Company Act. 69 OFAC; Anti-Corruption Laws. 69 Disclosure. 70 Compliance with Laws. 70 Intellectual Property; Licenses, Etc. 70 Guaranties. 70 Pledge Documents. 71 Solvency. 71 Pari-Passu Obligations. 71 Article VI. AFFIRMATIVE COVENANTS 71 Financial Statements. 71 Certificates; Other Information. 72 Notices. 74 Payment of Obligations. 74 Preservation of Existence, Etc. 74 Maintenance of Properties. 75 Maintenance of Insurance. 75 Compliance with Laws. 75 Books and Records. 75 Inspection Rights. 76 Use of Proceeds. 76 Additional Guarantors. 76 Pledgors. 77 Anti-Corruption Laws. 78 Post-Closing Obligations. 78 Article VII. NEGATIVE COVENANTS 78 Liens. 78 Investments. 79 Indebtedness. 80 Fundamental Changes. 81 Dispositions. 81 Restricted Payments. 82 Change in Nature of Business. 82 Transactions with Affiliates. 82 Burdensome Agreements. 83 Use of Proceeds. 83 Sanctions. 83 ii Sale and Leaseback. 83 ERISA. 84 Anti-Corruption Laws. 84 Financial Covenants. 84 Article VIII. EVENTS OF DEFAULT AND REMEDIES 85 Events of Default. 85 Remedies Upon Event of Default. 87 Application of Funds. 87 Article IX. ADMINISTRATIVE AGENT 88 Appointment and Authority. 88 Rights as a Lender. 89 Exculpatory Provisions. 89 Reliance by Administrative Agent. 90 Delegation of Duties. 91 Resignation of Administrative Agent. 91 Non-Reliance on Administrative Agent and Other Lenders. 92 No Other Duties; Etc. 93 Administrative Agent May File Proofs of Claim; Credit Bidding. 93 Collateral and Guaranty Matters. 94 Specified Cash Management Agreements and Specified Swap Contracts. 95 Article X. CONTINUING GUARANTY 95 Guaranty. 95 No Termination. 95 Waiver of Notices. 96 Subrogation. 96 Waiver of Suretyship Defenses. 96 Exhaustion of Other Remedies Not Required. 96 Reinstatement. 96 Subordination. 97 Stay of Acceleration. 97 Condition of Designated Borrowers. 97 Article XI. MISCELLANEOUS 97 Amendments, Etc. 97 Notices; Effectiveness; Electronic Communication. No Waiver; Cumulative Remedies; Enforcement. Expenses; Indemnity; and Damage Waiver. Dutch Loan Party Representation. Payments Set Aside. Successors and Assigns. Confidentiality. Set-off. Interest Rate Limitation. Counterparts. Integration. Survival of Representations and Warranties. Severability. iii Tax Forms. Replacement of Lenders. Governing Law. Service of Process on the Designated Borrowers. Waiver of Right to Trial by Jury. Judgment Currency. Obligations of DeVry. Authorization of Pledge Documents. USA PATRIOT Act Notice. No Advisory or Fiduciary Responsibility. Electronic Execution of Assignments and Certain Other Documents. iv SCHEDULES 1.1A Existing Letters of Credit Commitments and Pro Rata Shares Subsidiaries and Other Equity Investments Existing Liens Existing Indebtedness Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of A Revolving Loan Notice B Swing Line Loan Notice C-1 DeVry Note C-2 Designated Borrower Note D Compliance Certificate E Assignment and Assumption F-1 U.S. Subsidiary Guaranty F-2 Offshore Guaranty G Pledge Agreement H Administrative Questionnaire I Designated Borrower Request J Designated Borrower Joinder Agreement K Secured Party Designation Notice L Notice of Loan Prepayment v CREDIT AGREEMENT This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 31, 2015, among DeVry Education Group Inc., a Delaware corporation (“DeVry”), certain Subsidiaries of DeVry party hereto pursuant to Section 2.17 (each a “Designated Borrower” and together with DeVry, each a “Borrower” and collectively the “Borrowers”), each Lender from time to time party hereto and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. DeVry has requested that the Lenders provide a $400,000,000 credit facility for the purposes set forth herein, and the Lenders are willing to do so on the terms and conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1.1Defined Terms. “Accreditation” means the status of public recognition granted by any Accrediting Body to an educational institution that meets the Accrediting Body’s standards and requirements. “Accrediting Body” means any entity or organization which engages in granting or withholding Accreditation or similar approval for private post-secondary schools and educational programs, in accordance with standards relating to the performance, operation, financial condition and/or educational quality of such schools and programs, including, without limitation, the Accrediting Commission for Career Schools and Colleges of Technology. “Acquired Entity” means any Person or assets, as the case may be, acquired through an Acquisition. “Acquisition” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (a) the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of any Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger or consolidation or any other combination with another Person (other than a Person that is a Subsidiary before giving effect to such merger or consolidation, provided that DeVry or the Subsidiary is the surviving entity). “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means, with respect to any currency, the Administrative Agent’s address and, as appropriate, account as set forth on Schedule11.2 with respect to such currency, or such other address or account with respect to such currency as the Administrative Agent may from time to time notify the Borrowers and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in substantially the form of Exhibit H or any other form approved by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.“Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto.Without limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if such other Person possesses, directly or indirectly, power to vote 10% or more of the securities having ordinary voting power for the election of directors, managing general partners or the equivalent. “Agreement” has the meaning specified in the introductory paragraph hereto. “Aggregate Commitments” means the Commitments of all the Lenders.The initial amount of the Aggregate Commitments in effect on the Closing Date is $400,000,000. “Alternative Currency” means each of Euro, Sterling, Canadian Dollars, Australian Dollars and each other currency (other than Dollars) that is approved in accordance with Section1.8; provided that for each Alternative Currency, such requested currency is an Eligible Currency. “Alternative Currency Equivalent” means, at any time, with respect to any amount denominated in Dollars, the equivalent amount thereof in the applicable Alternative Currency as determined by the Administrative Agent or the L/C Issuer, as the case may be, at such time on the basis of the Spot Rate (determined in respect of the most recent Revaluation Date) for the purchase of such Alternative Currency with Dollars. “Alternative Currency Sublimit” means an amount equal to the lesser of the Aggregate Commitments and $200,000,000.The Alternative Currency Sublimit is part of, and not in addition to, the Aggregate Commitments. “Applicable Rate” means the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section6.2(b): Applicable Rate Pricing Level Consolidated Leverage Ratio Commitment Fee Eurocurrency Rate Loans and Letters of Credit Base Rate Loans 1 ≥ 2.00:1 0.45%
